Citation Nr: 1621057	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left leg disability manifested by bulging, pain, and cramping.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


  
INTRODUCTION

The Veteran served on active duty from July 1974 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent disability rating for the Veteran's left leg disability.

In March 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a service-connected disability of his left leg which is manifested by bulging, pain, and cramping, and seeks an increased disability rating (greater than 10 percent) for that disability.  At present, the nature of the evidence does not allow the Board to render a decision as to the appropriate disability rating.  Specific additional development is required on remand.

First, the Veteran testified at the March 2016 hearing that his last examination to assess the nature and severity of his left leg disability was in June 2010 and that his disability has worsened since that time.  As such, a current VA examination is necessary on remand to determine the exact nature and severity of the Veteran's disability.

Also, the record indicates that the Veteran's left leg disability is currently rated by analogy under Diagnostic Code 5312 for an injury to Muscle Group XII.  This Diagnostic Code is normally assigned for gunshot wound residuals and other traumatic injuries to the muscles in question, and may not be the most appropriate rating criteria for the Veteran's disability.  The Veteran testified that he believed his disability was the result of a cold injury, after being left outside in the snow for 11 hours.  He also testified that his condition had been diagnosed as polymyositis, and that he had varicose veins in his left leg, and that his right leg is affected to a lesser extent.  The record shows that the June 2010 VA examiner provided a statement in September 2010 that the Veteran's disability was not one of polymyositis, buth rather was radiculopathy.  No additional information distinguishing the conditions was provided.  As part of the VA examination on remand, to the extent possible, a diagnosis of the Veteran's disability should be provided, and should include a description of the symptoms involved and a discussion of the possible applicable rating criteria.  This may entail the unusual step of providing the Veteran with multiple examinations or an examination by multiple specialists in order to obtain the most accurate diagnosis possible.

Finally, the Board notes that in May 2013, the Veteran provided a signed release to enable VA to obtain copies of medical records from Dr. T. Digeronimo.  There is no indication in the record that those medical records were ever requested.  As they may contain relevant information for the Veteran's claim, the Veteran should be asked to provide a new signed release and every effort should be made to obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to provide a new signed release to enable VA to obtain the treatment records from Dr. T. Digeronimo.  Once a signed release is obtained, the records should then be requested for inclusion in the claims file.  If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative, if any, should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e). 

2. Once the additional records have been obtained, afford the Veteran an appropriate VA examination or series of examinations to be conducted by a rheumatologist or a vascular surgeon or an orthopedist, or all three, to determine the current nature and severity of the Veteran's service-connected left leg disability.  In the event that that examining physician(s) deem(s) it necessary, additional examinations by appropriate specialists should be provided.  

The examiner(s) should review the Veteran's claims file in full and should consider the findings of diagnostic testing conducted and the assessments of both VA and private providers.  The history of symptoms as provided by the Veteran, both during the examination and in prior statements to medical personnel, should be considered and addressed in rendering the opinion. To the extent possible, the examiner(s) should provide a clear diagnosis of the specific medical condition(s) with respect to the Veteran's left leg, and should address whether the condition(s) in question is manifested in any other portion of the Veteran's body, to include the right leg and the upper extremities.  If multiple conditions are demonstrated, the relationship, if any, between the various diagnoses should be explained.

The examiner(s) should provide a description of the specific symptoms and manifestations of the Veteran's left leg disability throughout the appeals period, to include such findings as reports of pain, swelling, cramping, give-way weakness, discoloration, and other symptoms.  After consideration of all of the symptoms and manifestations, the examiner(s) should offer an opinion as to the most appropriate of the VA diagnostic criteria which should be used to evaluate the Veteran's left leg disability.  Specific Diagnostic Codes which should be considered include: 5312 (injury to Muscle Group XII), 7115 (thrombo-angiitis obliterans), 7117 (Raynaud's syndrome), 7120 varicose veins, 7121 (post-phlebitic syndrome), 7122 (cold injury residuals), and 8520-8530 (nerve disabilities in the lower extremities).  The examiner(s) should keep in mind that a specific diagnosis may not be included in the rating schedule and that the most appropriate rating would then be one for similar manifestations affecting the same body system or region.  In addition, more than one Diagnostic Code may be appropriate for the Veteran's disability based on symptomatology and, if so, the examiner(s) should indicate the specific symptomatology associated with each. 

The examiner(s) is asked to provide a statement of the reasons for affirming or disaffirming any of the previous diagnoses given for the Veteran's disability.

3. Thereafter, review the opinion(s) provided by the VA examiner(s) for completeness and accuracy and to ensure that no further clarification is necessary.  

4. The RO/AMC should then readjudicate the issue on appeal, to include consideration of changing the Diagnostic Code and rating criteria assigned to the Veteran's left leg disability.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative, if any, an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




